UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

UNITED STATES OF AMERICA

v. EP-lS-CR-01661-DCG

§
§
§
§
JoNATHAN MolsEs RAMIREZ §
RD

OER

 

Presently before the Court is Defendant Jonathan Moises Rarnirez’ “Motion to Suppress
Evidence” (ECF No. 25) filed on September 10, 2018. On October 17, 2018, the Court held an
evidentiary hearing on the Motion where the parties presented their witnesses See ECF No. 35 .
For the reasons that follow, the Court GRANTS Defendant’s Motion.

I. BACKGROUND

On or about May 17, 2018, Defendant was at the Speaking Rock Entertainment Center
(the “Entertainment Center”) located in El Paso, Texas, on the Ysleta Del Sur Pueblo (“YDSP”)
reservation Mot. at l. At approximately 3:00 A.M. on that date, Defendant decided to briefly
leave the Entertainment Center in a vehicle that he borrowed from his girlfriend Id.;
Suppression Hr’ g Tr. 10:25-12:18. As Defendant walked to his vehicle, a woman, flanked by a
group of people, approached and began harassing him. Mot. at l; Suppression Hr’ g Tr. 45:8-
46:17. Defendant attempted to distance himself from her and deescalate the situation, but the
Woman persisted with her harassment Mot. at 1. Eventually, the woman turned and started
walking away. ld. at 2. YDSP Officers Castillo and Alarcon, who were working in the
surveillance department observing the surveillance cameras, noticed the altercation and

witnessed, as the woman and her group were Walking away, Defendant pick up what appeared to

be a rifle after opening the driver-side door to his vehicle. Govt.’s Am. Resp. at 1-2, ECF No.
27. Defendant then entered the vehicle and drove away to an unknown destination. Ia'. at 2.

Nevertheless, Defendant returned to the Entertainment Center about 15 minutes later.
Suppression Hr’ g Tr. 29113-20. After Defendant returned, Officer Alarcon approached
Defendant’s vehicle and observed a rifle in plain view inside the vehicle. Govt.’s Am. Resp. at
2. After observing the rifle, YDSP Police Sergeant Ve`lasco instructed the tribal officers,
Officers Alarcon and Castillo, to take Defendant into custody. Mot. at 2; Suppression Hr’ g Tr.
59:4-60:14; id. 124:7-14. At around 3:36 A.M., the tribal officers approached Defendant in the
main area of the Entertainment Center. Mot. at 2; Govt.’s Am. Resp. at 2. Defendant was seated
playing a game. Suppression Hr’ g Tr. 77:18-20. As the tribal officers approached Defendant,
Officer Castillo drew his weapon while Officer Alarcon grabbed Defendant to try and lift him
out of the chair in order to handcuff him. Govt.’s Am. Resp. at 2; Suppression Hr’g Tr. 77:21-
78:2; id. 122:1-124:6. However, Defendant pulled away, attempted to flee, and was taken to the
ground and subdued by the tribal officers. Govt.’s Am. Resp. at 2. The force of the arrest
caused Defendant to suffer a broken arm and a dislocated elbow. Mot. at 2.

After arresting Defendant, the tribal officers took him to the Security Supervisor Office,
searched Defendant for weapons, and found a knife and plastic baggies containing illicit
controlled substances. Govt.’s Am. Resp. at 2-3. Subsequently, Officer Alarcon conducted a
search of Defendant’s vehicle and discovered two rifles, a shotgun, and illicit controlled
_ substances therein. Id. at 3; Mot. at 3. Due to the injuries to Defendant’s arm, a YDSP officer
transported him to Del Sol Hospital for treatment around 4:36 A.M. Govt.’s Am. Resp. at 3.

While Defendant was at the hospital, YDSP officers learned that he was a convicted felon, so

they referred the case to the Department of Justice Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”). Id.

After being treated, Defendant was transported to YDSP Tribal Police Headquarters
around 7:40 A.M. Id. After he arrived, ATF Special Agent Keith Rodriguez met with
Defendant, advised him of his Miranda rights, and interrogated Defendant after he waived his
Miranda rights. Id. Defendant made statements to Special Agent Rodriguez conceding that he
possessed the firearms and admitting that he had another weapon in his motel room. Id. ATF
agents searched Defendant’s motel room and discovered an additional firearm. ]d. On June 13,
2018, the government issued a one-count indictment charging Defendant with Possession of a
Firearm by a Convicted Felon. Indictment at l, ECF No. 10.

II. STANDARD

“It is Well established that the burdens of production and persuasion generally rest upon
the movant in a suppression hearing.” United States v. de la Fueme, 548 F.2d 528, 533 (5th Cir.
1977). However, in certain situations, the burden of persuasion shifts to the government, Id.
For example, “[w]hen the government searches or seizes a defendant without a warrant, the
government bears the burden of proving, by a preponderance of the evidence, that the search or
seizure was constitutional.” Um'ted States v. Guerrero-Barajas, 240 F.3d 428, 432 (5th `Cir.
2001). Further, the government also bears the burden of proving that a confession obtained
during custodial interrogation is admissible Taylor v. Alabama, 457 U.S. 687, 690 (1982); de la
Fuente, 548 F.2d at 533. However, in order to shift the burden to the government, the defendant
must first discharge his initial burden of producing some evidence, based on specific factual
allegations, sufficient to make a prima facie showing of illegality. Unz`tea' States v. Lyons, 31 F.

App’x 833 (sth Cir. 2002).

III. DISCUSSION

By his Motion, Defendant seeks to exclude all physical and testimonial evidence derived
and flowing from his allegedly illegal seizure and arrest. Mot. at 10. Defendant’s basis for his
Motion is the Fourth Amendment to the United States Constitution, Bona' v. United States, 529
U.S. 334, 336 (2000) (“The Fourth Amendment provides that ‘ [t]he right of the people to be free
in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
be violated . . . .”’ (quoting U.S. Const. amend. IV)), and the exclusionary rule, Segura v. United
States, 468 U.S. 796, 804 (1984) (“The suppression or exclusionary rule is a judicially prescribed
remedial measure [that] . . . reaches not only primary evidence obtained as a direct result of an
illegal search or seizure, but also evidence later discovered and found to be derivative of an
illegality or ‘fruit of the poisonous tree.”’ (internal citations omitted)). This case presents the
Court with four determinative questions:

l) Did the tribal officers have reasonable suspicion to detain and question Defendant?

2) Did the tribal officers effectuate an illegal arrest?

3) Did the tribal officers perform an illegal search of Defendant’s automobile?

4) Were the statements to ATF Special Agent Rodriguez fruits of the poisonous tree?
The Court will address each of these questions in turn.
A. Reasonable Suspicion

Defendant argues that the tribal officers did not have_reasonable suspicion to believe a
crime was afoot. Def.’s Brief at l, ECF No. 43. The government counters that the tribal officers

did have reasonable suspicion based on YDSP Peace Code § 4.4.010(D),l YDSP Peace Code §

 

' 'l`he Peace Code states: “A person commits the civil infraction of Disorderly Conduct if he [n]ot
being lawfully authorized to do so, displays a dangerous weapon in a tribal place in a manner calculated
to alarm.” YDSP Peace Code § 4.4.010(D).

4.4.020,2 and Texas Penal Code § 42.01(8).3 Govt.’s Am. Resp. at 5-6; Govt.’s Resp. Brief at 3-
5, ECF No. 44. Officer Castillo testified that the tribal officers had reasonable suspicion to
believe that Defendant violated YDSP Peace Code § 4.4.010(D) when he picked up the rifle in
his car; in contrast, Officer Alarcon testified that they had reasonable suspicion to believe that
Defendant violated YDSP Peace Code § 4.4.020. See Suppression Hr’ g Tr. 60:20_25 (Officer
Castillo’s testimony); id. 137:23-138:1 (Officer Alarcon’s testimony). The Court holds that the
tribal officers did have reasonable suspicion to believe that Defendant violated YDSP Peace

Code § 4.4.0.20.4

 

2 The Code explains: “A person commits the civil infraction of Carrying a Prohibited Weapon if
he bears or carries on or about his person [o]ther dangerous weapons as defined.” VDSP Peace Code §
4.4.020(C). The Peace Code defines a dangerous weapon as “any firearm, or other weapon, device
instrument, material or substance, whether animate or inanimate, which in the manner it is used or is
intended to be used is known to be capable of producing death or serious bodily injury.” YDSP Peace
Code § 4.4.023.

3 The Texas Penal Code specifies: “A person commits an offense if he intentionally or knowingly
displays a firearm or other deadly weapon in a public place in a manner calculated to alarm.” Texas Penal
Code § 42.01(8).

4 There is a potential open question regarding whether the VDSP Peace Code could ever provide
reasonable suspicion because it is not a criminal code. Instead, the YDSP Peace Code lays out civil
infractions for which only civil assessments or exclusion from the reservation are remedies. See YDSP
Peace Code §§ 4.2.010-4.2.040. This is potentially problematic because the rule announced in Terry v.
Ohio allows that “police officers may briefly detain a person for investigative purposes if they can point
to ‘specific and articulable facts’ that give rise to reasonable suspicion that a particular person has
committed, is committing, or is about to commit a crime.” United States v. Monsivais, 848 F.3d 353, 357
(5th Cir. 2017) (emphasis added). However, the weight of authority interpreting Terry has held that stops
based on reasonable suspicion arejustified even when the defendant is only accused of ordinance
violations, civil infractions, and traffic infractions. See, e.g., United States v. Simpson, 520 F.3d 531, 540
(6th Cir. 2008) (“We note that virtually every other circuit court of appeals has held that reasonable
suspicion suffices to justify an investigatory stop for a traffic violation.”); People v. Cannergeiter, No.
SX-lS-CR-400, 2016 WL 5468374, at *7 (V.I. Super. Sept. 29, 2016) (“[T]he Fourth Amendment does
not proscribe traffic stops aimed at investigating noncriminal, nontraffic civil infractions.”); State v.
Colstad, 659 N.W.2d 394, 398 (Wis. 2003) (“[W]e agree with the State’s contention that a temporary
investigative stop was justified by reasonable suspicion that Co|stad violated a traffic ordinance.”); State
v. Brown, 694 A.2d 453, 455 (Me. 1997) (“In order to support a brief investigatory stop of a motor
vehicle, such as the stop in this case, a police officer must have an articulable suspicion that criminal
conduct or a civil violation has occurred, is occurring, or is about to occur.”).

_5_

“An officer may, consistent with the Fourth Amendment, conduct a brief investigatory
stop when the officer has a reasonable, articulable suspicion that criminal activity is afoot.”
United States v. Jordan, 232 F.3d 447, 448 (5th Cir. 2000). Reasonable suspicion is a less
demanding standard than probable cause and requires a showing considerably less than
preponderance of the evidence, but the Fourth Amendment does require at least a minimal level
of objective justification for making the stop. Ia'. In order to find that sufficient reasonable
suspicion existed to justify a stop, “a court must examine the ‘totality of the circumstances’ in
the situation at hand, in light of the individual officers’ own training and experience, and should
uphold the stop only if it finds that ‘the detaining officer ha[d] a ‘particularized and objective
basis' for suspecting legal wrongdoing.”’ Monsivais, 848 F.3d at 357 (quoting United States v.
Arvizu, 534 U.S. 266, 273 (2002)).

In the instant case, the tribal officers viewed surveillance footage showing Defendant
picking up what appeared to be a rifle inside his car following a confrontation with a group of
people, Defendant did not remove the rifle from his car, but he did hold it inside the car while
standing just outside of the car as the group walked away. This conduct is clearly insufficient to
constitute displaying a dangerous weapon “in a manner calculated to alarm” as specified by
YDSP Peace Code § 4.4.010(D) and Texas Penal Code § 42.01(8) because the gun never left the
car, the group of people never had an opportunity to see it, and Defendant appeared to
purposefully keep the gun concealed within the car. See Ex parte Poe, 491 S.W.3d 348, 354-55
(Tex. App._Beaumont 2016, pet. refd) (defining “in a manner calculated to alarm”). However,
Defendant’s conduct is sufficient to justify reasonable suspicion that he violated YDSP Peace
Code § 4.4.020. Defendant appeared to possess a rifle. Further, it is arguable that he intended to

use it in a manner capable of producing death or serious bodily injury. See YDSP Peace Code §

4.4.023. While Defendant argues that he only intended to move the rifle to allow himself to take ,
a seat in the car, it is both reasonable and justifiable for the tribal officers to have interpreted him
picking up the rifle as a plan to use it in self defense if the group chose to return and further
threaten him. Using the rifle in self defense would entail potential death or serious bodily injury,
making it a “dangerous weapon” under the YDSP Peace Code. Accordingly, the tribal officers
had reasonable suspicion to briefly detain and question Defendant regarding his potential
violation of YDSP Peace Code § 4.4.020.
B. The Arrest5

Defendant asserts that, instead of performing a Terry stop, the tribal officers arrested him
without probable cause in violation of the Fourth Amendment. Def.’s Brief at 6. The
government contends that Officers Castillo and Alarcon performed a proper Terry stop and did
not arrest Defendant until they had probable cause, which occurred after he resisted and
attempted to flee. Govt.’s Resp. Brief at 5. The Court holds that the tribal officers effectuated an
arrest of Defendant without probable cause in violation of the Fourth Amendment.

“[A] warrantless arrest by a law officer is reasonable under the Fourth Amendment where

there is probable cause to believe that a criminal offense has been or is being committed.”

 

5 The Court notes that the tribal officers cannot technically “arrest” Defendant because, to the
Court’s knowledge, he is not a Native American. See Bressi v. Ford, 575 F.3d 891, 896 (9th Cir. 2009)
(“ln the absence of some form of state authorization, however, tribal officers have no inherent power to
arrest and book non-Indian violators.”). However, the tribal officers do have authority to detain and eject
non-Indian violators from the reservation or detain and transport non~lndian violators to the proper
authorities Duro v. Reina, 495 U.S. 676, 697 (1990) (“Tribal law enforcement authorities have the power
to restrain those who disturb public order on the reservation, and if necessary, to eject them. Where
jurisdiction to try and punish an offender rests outside the tribe, tribal officers may exercise their power to
detain the offender and transport him to the proper authorities.”). The tribal officers detaining and
ejecting a violator from the reservation or detaining and transporting a violator to the proper authorities
are functional equivalents to an “arrest.” See United Slales v. Ter)y, 400 F.3d 575, 579-80 (8th Cir.
2005) (“Because the power of tribal authorities to exclude non-Indian law violators from the reservation
would be meaningless if tribal police were not empowered to investigate such violations, tribal police
must have such power. When exercising this power, however, tribal officers must avoid effecting a
constitutionally unreasonable search or seizure.”). Thus, when the Court uses the term “arrest” in this
Order, it is referring to those functional equivalents.

-7-

Devenpeck v. Alford, 543 U.S. 146, 152 (2004). “Whether probable cause exists depends upon
the reasonable conclusion to be drawn from the facts known to the arresting officer at the time of
the arrest.” Id. Probable cause exists when the totality of the facts and circumstances within an
officer’s knowledge at the moment of arrest are sufficient for a reasonable person to conclude
that the suspect had committed or Was committing an offense. Lincoln v. Turner, 874 F.3d 833,
842 (5th Cir. 2017). Further, an arrest occurs when, in view of all the circumstances surrounding
the incident, a reasonable person would have believed that he Was not free to leave. Ia'. at 841.
However, handcuffing a suspect or using force does not automatically convert an investigatory
detention into an arrest requiring probable cause. United Slates v. Sanders, 994 F.2d 200, 206
(5th Cir. 1993). “The relevant inquiry is whether the police were unreasonable in failing to use
less intrusive procedures to safely conduct their investigation.” Jordan, 232 F.3d at 450.

In the instant case, the government tacitly admits that the tribal officers lacked probable
cause at the time they approached Defendant by arguing that the officers’ probable cause Was
created by Defendant resisting and attempting to flee from their alleged investigatory detention.
See Govt.’s Resp. Brief at 9 (“While the transition from detention to arrest was brief, lasting only
the seconds from when the officers first put their hands on the Defendant to when he began
resisting, the Defendant’s actions during those few seconds form the basis of a lawful arrest.”).
Thus, the Court must first determine if the tribal officers were effecting an arrest before
Defendant’s resistance began.

The seizure occurred when Defendant returned to the Entertainment Center, entered, sat
down, and started playing a garne. Officers Castillo and Alarcon subsequently approached
Defendant, with Officer Alarcon serving as the “hands-on guy.” Suppression Hr’ g Tr. 122:1-13.

Officer Castillo advanced with his gun drawn while Officer Alarcon approached Defendant, who

was still seated, grabbed him, attempted to pull him out of the chair, and attempted to handcuff
him, See id. 122:1-124:6. At that point, Defendant pulled away and attempted to flee, leading to
the tribal officers taking him to the ground and resulting in Defendant’s injuries.

The question confronting the Court is whether the tribal officers used objectively
reasonable force under the circumstances See Brown v. Lynch, 524 F. App’x 69, 75 (5th Cir.
2013) (“An officer may use some degree of physical force to effect an investigatory stop, which
force might, in some situations, include restraining the suspect with handcuffs. But such force
must be objectively reasonable under the circumstances, and although an officer may resort to
physical restraint in special circumstances, doing so is ‘not ordinarily proper’ without probable
cause.”). Here, the tribal officers approached Defendant with a gun drawn, immediately used
physical force, and immediately attempted to resort to physical restraint Defendant, at the time,
was seated and calmly playing a game. The offense being investigated was only a civil
infraction, and while Defendant had earlier been armed with a rifle, there was no indication that
Defendant was armed when the tribal officers approached him. Further, Defendant displayed
extraordinary restraint when he was previously confronted by the female in the parking lot.
Nothing in his observed behavior would indicate that he was aggressive to the point of
reasonably requiring immediate restraint

Moreover, the cases cited by the government supporting the use of force and handcuffs
typically involved suspects who were not complying with commands of the officers. See, e.g.,
Jordan, 232 F.3d at 450 (“Here the officers first asked Jordan to place his hands on the hood of
the car, but he refused to do so. He was acting nervously, saying ‘wait, wait’ in response to the
officers’ questions, moving his hands erratically, and continuously looking over his shoulder.

When one officer grabbed Jordan’s arm and told him to calm down, Jordan jerked his hand away

and walked towards the officers in ‘an aggressive-type manner.’ Under those circumstances, we
conclude that the officers did not act unreasonably in handcuffing Jordan long enough to frisk
him.”). In the instant case, the tribal officers did not give Defendant an opportunity to comply
before resorting to force and physical restraint6 Thus, the tribal officers acted unreasonably in
failing to use less intrusive procedures to safely conduct their investigation7

Because this was a Warrantless seizure, the government has the burden of proving that the
arrest was constitutional. The government has failed to meet that burden here. Accordingly, the
arrest of Defendant violated his Fourth Amendment rights, so the Court must exclude the fruits
of that arrest
C. The Search of the Automobile

Defendant avers that the tribal officers violated his Fourth Amendment rights because
they lacked the probable cause necessary to perform a warrantless search on the vehicle he drove

to the Entertainment Center.8 Def.’s Brief at 12-13. The government responds that the search

 

6 Moreover, it is questionable if the tribal officers ever intended to perform an investigatory
detention. The tribal officers testified that they were instructed to take Defendant into custody by their
superior officer before they approached him, Suppression Hr’ g Tr. 59:4-60: 14 (Officer Castillo’s
testimony); id. 124:7-14 (Officer Alarcon’s testimony). They did also testify that they interpreted that
instruction to mean “detain” Defendant Id. However, YDSP Peace Code § 4.5.022 defines “arrest” as “a
person placed under restraint or taken into custody by any person exercising lawful authority.”

7 The government points to Defendant’s status as a convicted felon as one justification for his
treatment See Suppression I-lr’ g Tr. 171:16-17. While the Court is mindful of Defendant’s status and
does not desire to encourage felons to possess firearms in violation of the law, the Court must draw its
conclusions based on the facts known to the arresting officers at the time of the arrest. Devenpeck, 543
U.S. at 152. At the time of Defendant’s arrest, the tribal officers did not know that Defendant was a
felon. While it is not always optimal for the safety of the public, it is axiomatic that the protections of the
Fourth Amendment to the United States Constitution apply to “the people,” a group which includes
convicted felons. See U.S. Const. amend. IV. Thus, the Court must apply the Constitution irrespective of
Defendant’s status as a convicted felon. `

8 Defendant also requests that the Court exclude the evidence using its supervisory powers
because the YDSP Judicial Code does not allow searches under the automobile exception. Def.’s Brief at
13-15. See also YDSP Judicial Code § 2.2.096 (explaining the warrant requirement and listing any
exceptions, which do not include the automobile exception). However, the general rule is that evidence

_10_

was justified by the automobile exception, the tribal officers had probable cause, and if the
officers lacked probable cause at the time, the Court should not suppress the evidence because
that evidence would have been inevitably discovered Govt.’s Resp. Brief at 10-13. The Court
holds that the tribal officers searched the vehicle without a warrant and without probable cause,
in violation of Defendant’s Fourth Amendment rights

As a threshold matter, the Court must first consider the government’s contention that
Defendant has no standing to challenge the search of the automobile because Defendant does not
own the automobile and did not have a sufficient privacy interest in the vehicle at the time it was
searched. Govt.’s Am. Resp. at 8-10. Defendant testified that he switched vehicles with his
girlfriend that night, as they had done on many other occasions, and he had the power to exclude
others from the vehicle if he so wished. Suppression Hr’g Tr. 10:25-12:18. “In order to claim
the Fourth Amendment’s protection, a defendant must have a legitimate expectation of privacy in
the invaded place. The proponent of a motion to suppress has the burden of establishing that his
own Fourth Amendment rights were violated by the challenged search or seizure.” United States
v. Iraheta, 764 F.3d 455 , 461 (5th Cir. 2014). With regard to this issue, there is a Fifth Circuit
case on point. In United States v. Martinez, the Fifth Circuit stated:

Martinez challenges the search of the automobile as not incident to a lawful arrest

nor incident to probable cause. The government initially challenges her standing,

as a passenger, to contest the search of the car. At the suppression hearing,

Martinez’s boyfriend, the owner of the car, testified that she was using the car

with his permission We are satisfied that, as lawhll possessor of the car,
Martinez has standing to challenge the search.

 

will only be excluded in federal court when it violates federal protections United States v. Becerra-
Garcia, 397 F.3d 1167, 1173 (9th Cir. 2005) (“We have extended this principle to the context of tribal
law, holding that the admissibility of evidence in federal court is determined without regard to tribal
law.”). Cf. United States v. Jones, 185 F.3d 459, 463 (5th Cir. 1999) (“[We] held that the exclusionary
rule was created to discourage violations of federal law rather than violations of state law.”).
Accordingly, the Court denies Defendant’s request to exclude the evidence obtained in the search of the
automobile because the search violated tribal law.

-11_

808 F.2d 1050, 1056 (5th Cir. 1987). See also Byrd v. United States, 138 S. Ct. 1518, 1528
(2018) (“'l`he Court sees no reason why the expectation of privacy that comes from lawful
possession and control and the attendant right to exclude would differ depending on whether the
car in question is rented or privately owned by someone other than the person in current
possession of it, much as it did not seem to matter whether the friend of the defendant in Jones
owned or leased the apartment he permitted the defendant to use in his absence.”). Here,
Defendant also had lawful possession and control over the car and the right to exclude others
Accordingly, the Court holds that Defendant has standing to challenge the search of the vehicle.
The Supreme Court has held that the search of an automobile can be reasonable without a
warrant Collz'ns v. Virginia, 138 S. Ct. 1663, 1669 (2018). “Under the ‘automobile exception’
to the warrant requirement, officers may conduct a search if they have probable cause to believe
that the vehicle contains contraband or evidence of a crime.” United States v. Ned, 637 F.3d 562,
567 (5th Cir. 2011). As stated previously in this Order, probable cause exists when the totality of
the facts and circumstances within an officer’s knowledge at the moment of arrest are sufficient
for a reasonable person to conclude that the suspect had committed or was committing an
offense. Turner, supra, 874 F.3d at 842. Further, with regard to the inevitable discovery
doctrine, the Fifth Circuit has stated that the government must prove (l) “a reasonable
probability that the evidence in question would have been discovered by lawful means but for the
police misconduct,” (2) “that the leads making the discovery inevitable were possessed by the
police at the time of the misconduct,” and (3) “that the police also prior to the misconduct were
actively pursuing the alternate line of investigation.” United States v. Cherry, 759 F.2d 1196,

1204 (5th Cir. 1985).

_12_

In the instant case, the government asserts that Defendant’s “additional resistance and
attempt to flee both justified the Defendant’s arrest for violations of the Peace Code and, together
with all the other circumstances, constituted probable cause to believe the Defendant was not in
legal possession of the firearms contained in the vehicle.” Govt.’s Resp. Brief at ll. The other
circumstances the government refers to are Officer Alarcon seeing the rifle in Defendant’s
vehicle during a previous plain-look search and the surveillance video of Defendant appearing to
pick up a rifle in his car earlier in the evening. The government’s argument again tacitly admits
that the tribal officers lacked probable cause if they performed an unconstitutional arrest because
Defendant’s resistance and flight would have been caused by the unconstitutional arrest. The
Court previously ruled that the arrest violated Defendant’s Fourth Amendment rights Further,
when the Court evaluates the totality of the circumstances absent Defendant’s resistance and
flight, the tribal officers did not have probable cause to search the vehicle without a warrant
While Officer Alarcon did see a rifle in Defendant’s car through his plain-look search, neither
the YSDP Peace Code nor Texas law prohibits a person from having a rifle in his car. Moreover,
while the tribal officers saw Defendant on the surveillance video with what appeared to be a
rifle, Defendant left the reservation, and no officers followed him. Officer Alarcon did not
perform the plain-look search until Defendant returned at a later time, so it is unclear if any of
the firearms in the vehicle were the one he allegedly possessed at an earlier time. It is the
government’s burden to prove that the tribal officers had probable cause, and the government has
not carried that burden.

Furthermore, the government has also failed to carry its burden with regard to inevitable
discovery. The first element the government must prove is “a reasonable probability that the

evidence in question would have been discovered by lawful means but for the police

_13_

misconduct.” Cherry, 759 F.2d at 1204. The government argues that the “evidence would
inevitably have been discovered by either the Tribal Police or ATF Agents when they realized
the Defendant was a convicted felon.” Govt.’s Brief at ll. However, without the
unconstitutional arrest of Defendant, the tribal officers would not have been alerted to his status
as a convicted felon. Thus, the evidence would not have been discovered without the
misconduct of the tribal officers
As a final matter, the Court notes that even if the government had proven that the tribal
officers had probable cause, the Court still would have ruled against the application of the
automobile exception to this case,9 This is because Defendant was only accused of violating
YDSP Peace Code § 4.4.020, which does not carry a threat of imprisonment and is only a civil
infraction subject to a civil assessment In a case dealing with a civil forfeiture offense, the
Supreme Court held:
Even assuming, however, that the underlying facts would support a finding of this
exigent circumstance, mere similarity to other cases involving the imminent
destruction of evidence is not sufficient The State of Wisconsin has chosen to
classify the first offense for driving while intoxicated as a noncriminal, civil
forfeiture offense for which no imprisonment is possible. This is the best
indication of the State’s interest in precipitating an arrest, and is one that can be
easily identified both by the courts and by officers faced with a decision to arrest,
Given this expression of the State’s interest, a warrantless home arrest cannot be
upheld simply because evidence of the petitioner’s blood-alcohol level might have
dissipated while the police obtained a warrant To allow a warrantless home entry
on these facts would be to approve unreasonable police behavior that the
principles of the Fourth Amendment will not sanction.
Welsh v. Wisconsin, 466 U.S. 740, 754 (1984). The same considerations exist in this case,

While a person has a greater expectation of privacy in his home than his vehicle, allowing a

warrantless search of a vehicle for a civil offense, for which imprisonment is not an option,

 

9 Neverthe|ess, in such a scenario, the government likely would have prevailed under the
inevitable discovery doctrine because the Court ruling that the tribal officers had probable cause would
have entailed finding that Defendant’s arrest was not unconstitutional.

_14-

would be to approve unreasonable police behavior that the principles of the Fourth Amendment
do not sanction.10 Cf State v. Duncan, 43 P.3d 513, 518-19 (Wash. 2002) (“[S]ociety will
tolerate a higher level of intrusion for a greater risk and higher crime than it would for a lesser
crime. By logical extension this reasoning applies when a civil infraction is committed, as in this
case, When investigating a civil infraction an officer is not seeking to arrest an individual, but
rather to issue a citation. In light of the lower risk to society involved with civil infractions, the
common law principle recognized in Hornaday suggests that a less intrusive procedure would be
more acceptable than With the commission of a felony or even a misdemeanor.”). A warrantless
search of a personal vehicle is a significant intrusion on the privacy interests of the possessor of
the vehicle. Such a significant intrusion is not justified by the civil infraction alleged here.
Accordingly, the tribal officers’ warrantless search of Defendant’s vehicle violated his Fourth
Amendment rights, so the Court must exclude the fruits of that search.
D. The Statements to ATF Special Agent Rodriguez

Finally, Defendant argues that the Court should suppress the statements made by him to

A'I`F Special Agent Rodriguez, as well as the evidence seized based on those statements because

 

'° With the decriminalization of marijuana in some states, there are recent decisions analyzing
whether officers can use the automobile exception to search vehicles after observing an amount of
marijuana that would only qualify as a civil infraction. See, e.g., United States v. Martinez, No. 17-CR-
00257-LHK-l, 2018 WL 3861831, at *6 (N.D. Cal. Aug. 14, 2018). Those courts have tended to apply
the automobile exception in the marijuana context because marijuana is always contraband due to its
illegal status and if the officers locate larger amounts of marijuana in the vehicle, it could result in a
misdemeanor or felony offense. Id.

However, the current case is distinguishable from those cases Unlike marijuana, rifles can be
legal to own and keep in a car. Thus, a rifle in a vehicle is not necessarily contraband. Further, there is
no greater offense in the YDSP Peace Code that could offer imprisonment as a sanction. The YDSP
Peace Code is a civil code, not a criminal code. 'I`hus, tribal officers would need probable cause of a state
or federal crime to justify a warrantless search under the automobile exception.

_15_

they constitute fruits of the poisonous tree." Def.’s Brief at 15. The government’s only
argument against suppressing the statements and evidence is that Defendant’s arrest was lawful.
Govt.’s Am. Resp. at 12; Govt.’s Resp. Brief at 16-17. The Court holds that the statements and
evidence obtained based on the statements are fruits of the poisonous tree and must be
suppressed

“[A] confession obtained through custodial interrogation after an illegal arrest should be
excluded unless intervening events break the causal connection between the illegal arrest and the
confession so that the confession is sufficiently an act of free will to purge the primary taint.”
Taylor, 457 U.S. at 690 (intemal quotation marks omitted). The Supreme Court has identified
several factors that should be considered while determining whether a confession has been
purged of the taint of an illegal arrest; these factors are: the temporal proximity of the arrest and
confession, the presence of intervening circumstances, whether Miranda warnings were given,r
and the flagrancy of the official misconduct Brown v. Illinois, 422 U.S. 590, 603-04 (1975).
Courts have also considered it significant when the interrogation was conducted in a different
place with different people in a different atmosphere than the illegal search or seizure. United
States v. Cantu, 426 F. App’x 253, 259 (5th Cir. 2011). “But the ultimate question remains the
same: would the statement have been obtained regardless of the illegality?” United States v.
Beene, 733 F. App’x 740, 750-52 (5th Cir. 2018).

In the instant case, the government has failed to carry its burden of proving that
Defendant’s statements and the evidence seized as a result of those statements are admissible

The Court has already rejected the government’s only argument, that the arrest was not illegal.

 

" Defendant also challenged the voluntariness of his statements for the first time at the
suppression hearing and in his subsequent briefing. See, e.g., Def.’s Reply Brief at 9, ECF No. 45.
However, Defendant did not raise this argument in either his Motion or his original Reply. Accordingly,
the Court deems that argument to have been waived. See, e.g., Jones v. Cain, 600 F.3d 527, 541 (5th Cir.
2010) (“Arguments raised for the first time in a reply brief are generally waived.”).

_16_

Moreover, when the Court considers the relevant factors, it is clear that suppression is the right
result here. With regard to temporal proximity, only four to five hours elapsed between the time
of Defendant’s illegal arrest and the custodial interrogation See Taylor, 457 U.S. at 690
(holding that six hours was insufficient when the defendant “was in police custody,
unrepresented by counsel, and he was questioned on several occasions, fingerprinted, and
subjected to a lineup”); United States v. Webster, 750 F.2d 307, 324-25 (5th Cir. 1984)
(suppressing the confession despite twelve hours elapsing between the illegal arrest and ten
hours elapsing between a previous tainted statement and the custodial interrogation). Thus,
temporal proximity weighs in Defendant’s favor. But see United States v. Mendez, 885 F.3d 899,
912 (5th Cir. 2018) (noting that temporal proximity is not dispositive and is typically the least
determinative factor involved).

Further, the intervening circumstances factor also weighs in Defendant’s favor. While
Defendant did spend around three of the four hours between the illegal arrest and custodial
interrogation at the hospital, he was, to the Court’s knowledge, in the continuous custody of a
tribal officer, did not consult with a lawyer, was not able to contact family or friends, was getting
the significant injuries to his arm treated, and was not brought before a neutral magistrate See
Taylor, 457 U.S. at 691-92 (holding that the opportunity to visit with a male companion and
girlfriend for a short time while in custody was an insufficient intervening circumstance to purge
the taint of the illegal arrest); Webster, 750 F.2d at 325 (noting that a car ride in the presence of
law enforcement agents was an insufficient intervening event to purge the taint of the illegal
arrest when the defendant “was in continuous custody, did not consult with a lawyer, was not
able to contact family or friends, was not brought before a neutral magistrate, had likely been

without sleep for a long period, and had already given one tainted statement”). However,

-17_

weighing in the government’s favor is that Special Agent Rodriguez gave Defendant Miranda
warnings and conducted the interrogation in a different place as a member of a different law
enforcement agency than the one that committed the misconduct

Nevertheless, the key question is if the confession is sufficiently an act of free will. Here,
due to the illegal arrest and illegal searches, the tribal officers discovered illegal drugs on
Defendant’s person, seized illegally possessed weapons and drugs from Defendant’s vehicle,
determined that Defendant had a felony conviction, and caused significant injuries to
Defendant’s arm while arresting him. Defendant spent much of the four hours between the
illegal arrest and custodial interrogation at the hospital in the custody of an officer getting treated
for his injuries As soon as the tribal officer returned Defendant to the reservation, he was
interrogated by Special Agent Rodriguez. With the evidence illegally obtained from the
searches, the injuries caused by the illegal arrest, and the relatively short time between the illegal
arrest and the custodial interrogation, the Court cannot say that Defendant’s statements would
have been obtained regardless of the illegality. Defendant’s confession was not an act of free
will sufficient to purge the taint of the illegal arrest and searches Accordingly, Defendant’s
statements to ATF Special Agent Rodriguez and the evidence obtained as a result of those
statements are fruits of the poisonous tree, so the Court must suppress that evidence

IV. CONCLUSION

Accordingly, IT IS ORDERED that Defendant Jonathan Moises Ramirez’ “Motion to
Suppress Evidence” (ECF No. 25) is GRANTED.

IT IS FURTHER ORDERED that the statements made to ATF Special Agent

Rodriguez and the evidence obtained as a result of the tribal officers’ illegal arrest of Defendant,

_13_

illegal search of Defendant’s vehicle, and the statements made to ATF .Special Agent Rodriguez

are SUPPRESSED.

So ORDERED and SIGNED this 2 ay of January 2019.

/n) c. d;UADERRAMA
UNrrED sTATEs DISTRICT JUDGE

 

_19-

